DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the camera module and the electronic device in claim 1, the lead wire in claim 4, the conductive adhesive layer in claim 5, the adhesive connection layer in claim 7, and the camera in claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (Patent Publication No. KR 20110039111(A)) (filed as an IDS). 
Regarding claims 1 and 10, Kim shows in Figs. 1-7 a camera module (2) of an electronic device, comprising a circuit board (FPCB), a chip (60), an image sensor (61) and a connection frame (10), wherein the chip is arranged on the circuit board, the image sensor is arranged on the chip, the connection frame is arranged on the periphery of the chip, the chip is electrically connected with the circuit board by the connection frame, and the image sensor is located in the space surrounded by the connection frame.
Regarding claim 2, Kim shows in Figs. 1-7 the connection frame (10) comprises a frame body and an electrical connection part (40) arranged on the frame body, and 
Regarding claim 3, Kim shows in Figs. 1-7 the frame body comprises an enclosure frame and a lap edge arranged at the top of the enclosure frame, the lap edge extends in a direction close to the axis of the enclosure frame, the enclosure frame is arranged on the periphery of the chip, and the lap edge is lapped on a top surface of the chip, the top surface is away from the circuit board.
Regarding claim 4, Kim shows in Figs. 1-7 the electrical connection part is a lead wire affixed on the inner wall of the frame body, pins of one end of the lead wire are arranged on the lap edge, and pins of the other end of the lead wire are arranged between the bottom end of the enclosure frame and the circuit board.
Regarding claim 5, Kim shows in Figs. 1-7 the bottom end of the enclosure frame and the circuit board are fixedly connected by a conductive adhesive layer (30, 80), and the conductive adhesive layer is electrically connected with the pins at the other end of the lead wire.
Regarding claim 6, Kim shows in Figs. 1-7 the pins at one end of the lead wire are connected with the chip through gold bump welding (Paragraph 23).
Regarding claim 7, Kim shows in Figs. 1-7 an adhesive connection layer (70) is filled between the inner wall of the enclosure frame and the side wall of the chip (60).
Regarding claim 8, Kim shows in Figs. 1-7 the bottom surface of the chip is fixedly connected with the circuit board through an insulating adhesive layer (50).
Regarding claim 9, Kim shows in Figs. 1-7 the camera module (2) further comprises a camera installed on the top of the connection frame (10).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Vigier-Blanc et al. (Patent No. US 8,575,712 B2) discloses a camera module including a sensor die, a glass plate, peripheral spacer, an optical element, an outer surface having a shoulder extending in a direction substantially parallel to the sensor die, and a metal layer at least partially covering the outer surface.
Wu et al. (Patent No. US 7,521,770 B2) discloses an image sensor package including a substrate, at least one passive component, an insulative layer, and an image sensor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG C SOHN whose telephone number is (571)272-4123.  The examiner can normally be reached on M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/SEUNG C SOHN/           Primary Examiner, Art Unit 2878